Citation Nr: 1135369	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a gynecological disability, claimed as residuals of an ovarian cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to February 2007, including service in Iraq from February 2003 to January 2004 and from January to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for the benefits sought on appeal.  The Veteran subsequently moved to Florida and her case was transferred to the RO in St. Petersburg, Florida.

In an August 2010 rating decision, the RO in pertinent part continued to deny the service connection claim for residuals of ovarian cyst.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  

The record reflects that the Veteran raised the issues of entitlement to service connection for additional residuals of traumatic brain injury, and an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  See October 2008 and June 2010 statements.  These issues appear to have been initiated but not yet adjudicated by the Agency of Jurisdiction AOJ).  As such, they are REFERRED to the AOJ for appropriate action.

The Board further notes that the issue of entitlement to service connection for residuals of ovarian cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, her intervertebral disc disease of the lumbar spine with radiculopathy of the left lower extremity had its onset in service.  


CONCLUSION OF LAW

Intervertebral disc disease of the lumbar spine with radiculopathy of the left lower extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a low back disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Low Back

The Veteran seeks service connection for a low back disability.  She contends that during service, she injured her low back after falling off of a ladder that was approximately 30 feet from the ground.  

Service treatment records show that the Veteran sprained her back in September 2005.  During a post-service VA examination in July 2007, the examiner diagnosed the Veteran with mild degenerative disc disease at the lumbosacral junction with left leg sciatica.  

The Board notes that the Veteran is competent to attest to her observations regarding her back symptoms, to include attesting as to a continuity of symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran credibly testified that she was treated for a low back condition during service and thereafter, which is completely consistent with the objective medical evidence.  The Veteran's testimony and statements on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service.

When all the evidence is considered in light of relevant law and regulation, the record is at least in relative equipoise as to whether the Veteran's low back disability was incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for intervertebral disc disease of the lumbar spine with radiculopathy of the left lower extremity is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for intervertebral disc disease of the lumbar spine with radiculopathy of the left lower extremity is granted.

REMAND

The Veteran also seeks service connection for residuals of an ovarian cyst.  Her service treatment records show that in December 2004 a right paratubal cyst was excised during a cesarean section.  The Veteran has reported continual ovarian pain since service.  

After receiving treatment for the pain the Veteran's ovarian pain was found to be due to polycystic ovarian syndrome (PCOS).  In connection with this claim, the Veteran was afforded a formal VA examination to determine the likely etiology of her current disability of the ovaries.  In this regard, a July 2010 VA examiner opined that there is no correlation between the Veteran's PCOS and the in-service excision of the right paratubal cyst.  

However, during her personal hearing in March 2011, the Veteran reiterated her contention that her current ovarian disability is related to such in-service event.  The Veteran essentially asserts that the July 2010 VA examiner did not provide any rationale to support the etiology opinion.  In light of the current disability, the in-service treatment for ovarian cyst, and the Veteran's contentions and the medical evidence of record, the Board finds that an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding pertinent evidence, schedule the Veteran a comprehensive VA gynecological examination.  The claims folder must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

The report of examination should note all disabilities productive of ovarian pain, to include PCOS, found to be present.  

The examiner is then asked to determine whether it is at least as likely as not that any current disability productive of ovarian pain found to be present is related to or had its onset during service. 

In offering this opinion, the examiner must acknowledge and discuss the excision for a right paratubal cyst during service and the Veteran's competent report regarding the onset of her ovarian symptoms and the continuity of such symptoms since service.  The opinion should be reconciled with the July 2010 VA examination report and supporting rational should be provided.  All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


